 iIntheMatter OfWESTINGHOUSE ELECTRIC & MANUFACTURINGCOM-PANYandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL No. B-1308 (A. F. oFL.)Case No. R-3821.-Decided May 25,1942Investigation and Certification of Representatives:stipulation for certificationupon pay-roll check.Mr. Joel Seidman,for the Board.Mr. R. P. Gavert,of Canton, Ohio, for the Company.Mr. W. H. Wilson,of Canton, Ohio, for the Union.Mr. George H. Gentithes,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Elec-tricalWorkers, Local No. B-1308, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Westinghouse Electric & Manu-facturing Company, herein called the Company, engaged in the manu-facture of naval ordnance at Canton, Ohio, the National LaborRelations Board provided for an appropriate hearing upon due notice.On April 23,1942, before a hearing was held, the Company, the Union,and a representative of the Board entered into a "Stipulation forCertification Upon Pay-Roll Check."Pursuant to the stipulation a pay-r611 check by comparison of uniondesignations with the pay roll of the Company of April 18, 1942,was made on April 23, 1942, under the supervision of the RegionalDirector for the Eighth Region (Cleveland, Ohio) to determine thenumber of electrical powerhouse employees at the Company's CantonOrdnance Division, excluding supervisors, who had designated theUnion as their bargaining agency.On May 6, 1942, the,RegionalDirector, acting pursuant to the stipulation- issued and duly servedupon the parties his Consent Pay-Roll Check Report.No objectionsto the report had been filed by any of the parties.41 N. L. R. B., No. 60.261, 262DECISIONSOF NATIONALLABOR RELATIONS BOARDIn his report the Regional Director reported that all four employeesin the foregoing unit whose names appear on the Company's payroll of April 18, 1942, had authorized the Union to represent themfor collective bargaining purposes.Upon - the basis of the stipulation, the Consent Pay-Roll CheckReport and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT1.A'question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Canton, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All electrical powerhouse employees at the Company's CantonOrdnance Division, excluding supervisors, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.3.International Brotherhood of ElectricalWorkers, Local No.B-1308, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargainingand is the exclusive representative of all the employees in said unit,within the meaning of Section 9 (a) of the Act.-CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that International Brotherhood of ElectricalWorkers, Local No. B-1308, affiliated with the American Federationof Labor, has been designated and selected by a majority of theelectrical powerhouse employees at the Company's Canton OrdnanceDivision, excluding supervisors, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 -(a)of the Act, International Brotherhood of Electrical Workers, Local,B-1308, affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.